Notice of Pre-AIA  or AIA  Status 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant

2.	The following is a FINAL action upon examination of application number 17/078,118, filed on 10/23/2020. Claims 1, 4-10, 13-14, 21, and 35-40 are pending in the application, of which claims 1, 4-10, 13-14, and 35-40 and have been examined on the merits discussed below.

Priority

3.	Application 17/078,118, filed 10/23/2020 is a continuation of PCT/CN2019/083955, filed 04/23/2019, and claims foreign priority to 201810368883.X, filed 04/23/2018. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Response to Amendment

4.	In the response filed October 24, 2022, Applicant amended claims 1, 4, 10, 13 and 21, and canceled claims 22-26. New claims 35-40 were presented for examination. 
 
5.	Applicant's amendments to claims 1 and 10 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejection under 35 U.S.C. 101; accordingly, this rejection has been maintained.

Response to Arguments

6.	Applicant's arguments filed October 24, 2022, have been fully considered.

7.	Applicant submits “that the pending claims do not recite an abstract idea.” More specifically, Applicant submits that “the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components” [Applicant’s Remarks, 10/24/2022, page 13] and that  “the claim does not recite certain methods of organizing human activity.” [Applicant’s Remarks, 10/24/2022, page 14]

The Examiner respectfully disagrees. In response, the Examiner maintains that the claims set forth steps for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and managing personal behavior or relationships or interactions (e.g., interactions between passengers and transportation service providers), which fall under “Certain Methods of Organizing Human Activity.” Notably, the Specification acknowledges that the data being evaluated to determine a time to distribute the transportation service request to a driver is user data (collected from the user request) [Spec. at paragraph 0069, 0078], and that the result of the invention (i.e., the action initiated in the transmit step of the claim) may encompass, e.g., information related to the user request. Moreover, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of managing interactions between people (See, e.g., paragraph [0003]: “Taking the car-hailing service as an example, a passenger may send travel information including departure location, departure time and destination via a user interface to a taxi-hailing service platform to request for a vehicle.”). Therefore, the claims, when read in light of the Specification, plainly recite activities falling within the realm of commercial interactions, marketing or sales activities, and/or managing personal behavior or relationships or interactions (of passengers and service providers).  
	When evaluated under Step 2A Prong One, Applicant’s claims plainly set forth steps for managing commercial interactions (e.g., ride-sharing commercial activity) and managing personal behavior or relationships or interactions (e.g., interactions between users and transportation service providers) and thus fall under “Certain Methods of Organizing Human Activity,” and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion), including the “determine a departure  time based on the user request” and the “determine a target time for distributing the user request” steps, and therefore fall under the “Mental Processes” abstract idea grouping as well. For example, a human user may make a decision as to when to distribute a user request. Similarly, a human could easily determine a departure time from a received transportation request. The “determine” steps can be performed in the human mind such as by merely making a choice/decision based on mental evaluation, judgment, or opinion, or with the aid of pen and paper, and therefore also falls under the “Mental Processes” abstract idea grouping. 
	Applicant’s argument is not persuasive because the claims have been shown under Step 2A Prong One of the eligibility inquiry to recite at least one judicial exception in the form of abstract ideas falling under both the “Certain methods of organizing human activity” and “Mental Processes’” abstract idea groupings as set forth in the 2019 PEG. The claim amendments are more specifically addressed in the rejection below.

8.	Applicant submits “claim 1 does not recite a mathematical relationship, formula, or calculation.” [Applicant’s Remarks, 10/24/2022, page 14]

Regarding the rejection under 35 U.S.C. § 101, Applicant submits that claim 1 does not recite a mathematical relationship, formula, or calculation. However, the Examiner did not identify mathematical concepts as a category of abstract idea for claim 1. Furthermore, the Examiner has explained why the claims incorporate organizing human activity and mental processes.

9.	Applicant submits “amended claim 1 recites additional elements that integrate the alleged judicial exception into a practical application, and thus is eligible.” [Applicant’s Remarks, 10/24/2022, page 15]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues that “amended claim 1 recites additional elements that integrate the alleged judicial exception into a practical application.” The additional elements in exemplary claim 1 are: at least one storage medium, at least one processor, a data exchange port, a first device, a positioning device, a trained model, and a second device, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, which is not sufficient to amount to a practical application, as noted in MPEP 2106.05. Applicant has provided no facts/evidence, cited any portion of the Specification, nor provided a persuasive line of reasoning showing how the additional elements are integrated with the abstract idea to integrate the abstract idea into a practical application. 
Furthermore, it is noted that the claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no storage medium, processor, device, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply information relating to a user request, which is not a technical result or improvement thereof. 
Lastly, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For the above reasons, this argument is found unpersuasive.
	In response to Applicant’s statement that “the additional elements focus on a specific manner of determining a target time for distributing the user request of the online to offline transportation service” [Remarks at page 17], the Examiner emphasizes that eligibility under §101 does not hinge on the specificity of any of the elements even if such specificity is deemed as novel, nonobvious, or innovative. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).

10.	Applicant submits “that even if the claimed invention were related to an abstract idea, which Applicant does not concede, the claims would still meet both the improvements to another technology requirement and the improvements to the functioning of a computer requirement.” [Applicant’s Remarks, 10/24/2022, page 18]. Applicant further submits “the claimed invention meets the improvements to another technology requirement.” [Applicant’s Remarks, 10/24/2022, page 19]

The Examiner respectfully disagrees. In response to Applicant’s argument that “the claims would still meet both the improvements to another technology requirement and the improvements to the functioning of a computer requirement,” the Examiner disagrees because “distributing a user transportation request to a driver” is not a technology, but instead is a concept or practice for organizing human activity, i.e., managing user transportation requests. In this instance, although the claimed invention includes additional (technical) elements to aid with determining a time for distributing the user request and transmitting information relating to the user request to the driver, the additional elements involve generic computing elements and generically recited technical elements that fail to integrate the abstract idea into a practical application or add significantly more than the abstract idea itself.
The Examiner emphasizes none of the obtain, determine, access, utilize, transmit, obtaining, or training steps, whether taken individually or collectively, have been shown to effect any form of technical change or improvement whatsoever. Applicant’s claims have not been shown to modify, reconfigure, manipulate, or transform the at least one storage medium, at least one processor, devices, or any technical elements in any discernible manner, much less yield an improvement thereto. There is no showing that implementing any of the claim steps, individually or in combination, amounts to an technological improvement, nor the alleged “improvement over prior systems” [Remarks at page 17] suggested by Applicant. Although Applicant asserts that the additional elements provide ”improvements to the functioning of a computer requirement”, it is noted that any improvement achieved by automating the claim steps (i.e., using generic computing devices/software) is not a technical improvement, but instead would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision). For the reasons noted above, Applicant’s arguments are not persuasive.


11.	Applicant submits “amended claim 1 includes “[i]mprovements to the functioning of a computer,” and thus qualifies as “significantly more” under M.P.E.P. § 2106.05.” [Applicant’s Remarks, 10/24/2022, pages 18-19]

Applicant alludes to Step 2B of the eligibility inquiry by suggesting that the claimed invention provides significantly more than an abstract idea by providing “improvements to the functioning of a computer.” The Examiner respectfully disagrees and notes that no such “improvements to the functioning of a computer” have been shown. The claims merely produce a result in the form of “information relating to the user request” based on the target time, which is not an improvement to the at least one storage medium, at least one processor, data exchange port, device, or any other system or technology. The claims have not been shown to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. There is no indication that any of the additional elements or the combination of elements amount to an improvement to the computer or to any technology.  Their individual and collective functions merely provide generic computer implementation.  Therefore, these additional claim elements do not amount to significantly more than the abstract idea itself.

12.	Applicant submits that Coan, Afzal, and Berk, either alone or in combination, do not disclose neither do they render obvious the “determining a target time for distributing the user request of the online to offline transportation service and displaying information relating to the user request at the target time, which includes: obtain, via a data exchange port, a user request of an online to offline transportation service from a first device; determine a departure location by positioning, via a positioning device of the first device, a current location of the first device; determine a departure time based on the user request; access the at least one storage medium to obtain a trained model; utilize the trained model to determine a target time by inputting target feature information relating to the departure location and the departure time into the trained model, wherein the target time is a time point for distributing the user request of the online to offline transportation service and an output of the trained model, and the target feature information includes month-on-previous-month feature information, year-on-previous-year feature information, and real time feature information; and transmit, via the data exchange port, information relating to the user request to a second device based on the target time causing information relating to the user request to be displayed on the second device.” [Applicant’s Remarks, 10/24/2022, pages 19-20]

	The Examiner agrees. Regarding the rejection under 35 U.S.C. 103, Applicant’s arguments are deemed to be persuasive. Upon reconsideration of the claims in view of Applicant’s amendments, the previous rejection of claims under 35 U.S.C. 103 is withdrawn. When considered in view of the claims as a whole, the prior art of record, either alone or in any combination, does not disclose “utilize the trained model to determine a target time by inputting target feature information relating to the departure location and the departure time into the trained model, wherein the target time is a time point for distributing the user request of the online to offline transportation service and an output of the trained model, and the target feature information includes month-on-previous-month feature information, year-on-previous-year feature information, and real time feature information; and transmit, via the data exchange port, information relating to the user request to a second device based on the target time causing information relating to the user request to be displayed on the second device,” as substantially recited in independent claims 1 and 10. More specifically, the Examiner finds all of the limitations of the independent claims to be integrated in a manner that is not rendered obvious over the prior art of record, including Coan et al. (US 2018/0300660 A1) in view of Afzal et al. (US 2019/0205812 A1) in view of Berk et al. (US 2019/0266557 A1). The 35 U.S.C. 103 rejection of claims 1, 4-10, 13-14 is withdrawn in response to Applicant’s amendment to independent claims 1 and 10.

13.	Applicant submits “Afzal at least does not disclose “utilize the trained model to determine a target time by inputting target feature information relating to the departure location and the departure time into the trained model, wherein the target time is a time point for distributing the user request of the online to offline transportation service and an output.” [Applicant’s Remarks, 10/24/2022, pages 21-22]. Applicant further submits “Sweeney at least does not disclose “utilize the trained model to determine a target time by inputting target feature information relating to the departure location and the departure time into the trained model, wherein the target time is a time point for distributing the user request of the online to offline transportation service and an output of the trained model, and the target feature information includes month-on-previous-month feature information, year-on-previous-year feature information, and real time feature information;” as recited in amended claim 1.” [Applicant’s Remarks, 10/24/2022, page 23]

	In response to Applicant’s arguments, the Examiner agrees. Regarding the rejection  under 35 U.S.C. 103, as noted above, upon reconsideration of the claims in view of Applicant’s amendments, the previous rejection of claims 1, 4-10, 13-14 under 35 U.S.C. 103 is withdrawn.

14.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations will be presented later in this Office Action.

Claim Objections

15.	Claims 1 and 10 are objected to because of the following informalities: typographical errors. 

Claim 1 was amended to recite “transmit, via the data exchange port, information relating to the user request to a second device based on the target time causing information relating to the user request to be displayed on the second device.” Claim 1 should recite “transmit, via the data exchange port, information relating to the user request to a second device based on the target time causing the information relating to the user request to be displayed on the second device.” Appropriate correction is required.
Claim 10 was amended to recite “transmitting, via the data exchange port, information relating to the user request to a second device based on the target time causing information relating to the user request to be displayed on the second device.” Claim 10 should recite “transmitting, via the data exchange port, information relating to the user request to a second device based on the target time causing the information relating to the user request to be displayed on the second device.” Appropriate correction is required.
Claim Rejections - 35 USC § 101

16.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

17.	Claims 1, 4-10, 13-14, and 35-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

18.	Claims 1, 4-10, 13-14, and 35-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1, 4-9, and 40), and method (claims 10, 13-14, and 35-39) are directed to at least one potentially eligible category of subject matter (i.e., machine, and process, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1, 4-10, 13-14, and 35-40 is satisfied. 
With respect to Step 2A Prong One, it is next noted that the claims recite an abstract idea that falls under the “Certain method of organizing human activities” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG since the claims set forth steps for managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and also set forth “commercial interactions,” and thus fall under “Certain Methods of Organizing Human Activity,” and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion), and therefore fall under the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
-  obtain, via a data exchange port, a user request of an online to offline transportation service from a first device (The “obtain” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and sets forth commercial activities such as business relations because the data obtained directly pertains to sales outcomes and activities (i.e., distribution of a passenger transportation request to a driver) in pursuit thereof, and thus is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.” In addition, the “obtain” step encompasses insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d).); 
- determine a departure location (The “determine” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed mentally via human evaluation/judgment/opinion perhaps with the aid of pen and paper.);
- determine a departure time based on the user request (The “determine” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed mentally via human evaluation/judgment/opinion perhaps with the aid of pen and paper.);
- access the at least one storage medium to obtain a trained model (The “obtain” step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by obtaining a model to be used to distribute a user transportation request to a driver, and directly pertains to sales activities (i.e., distribution of a passenger transportation request to a driver), or at least ancillary activity in support thereof, and thus is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.” In addition, the “obtain” step encompasses insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d).);
- utilize the trained model to determine a target time by inputting target feature information relating to the departure location and the departure time into the trained model, wherein the target time is a time point for distributing the user request of the online to offline transportation service and an output of the trained model, and the target feature information includes month-on-previous-month feature information, year-on-previous-year feature information, and real time feature information (The “determine” step can be performed mentally via human evaluation/judgment/opinion perhaps with the aid of pen and paper.); and
- transmit, via the data exchange port, information relating to the user request to a second device based on the target time causing information relating to the user request to be displayed on the second device (The “transmit” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.” Notably, this step would also be deemed insignificant extra-solution activity even if  interpreted as being displayed on a second device, such as recited in claim 1, which is not a practical application or significantly more. MPEP 2106.05(g).).
Considered together, these steps set forth an abstract idea of managing ridesharing interactions involving a passenger and driver, and distributing a passenger’s transportation request to a driver (the claims describe use of a computer system to manage and facilitate the dispatch/distribution of passenger requests), which falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG. Independent claim 10 recites similar limitations as those discussed above and are therefore found to recite the same or substantially the same abstract idea as claim 1.
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. Independent claims 1 and 10 recite the additional elements of: at least one storage medium storing a set of instructions, at least one processor in communication with the at least one storage medium, a data exchange port, a first device, a positioning device, a trained model, a second device, and training the preliminary model to obtain the trained model using the obtained plurality of training samples (claim 1); and a computing device, a memory, one or more processors, a data exchange port, a first device, a positioning device, a second device, and training the preliminary model to obtain the trained model using the obtained plurality of training samples (claim 10). These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serve to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Similarly, even if the obtain steps are considered as additional elements and evaluated separately, these elements are directed to insignificant extra-solution data gathering activities, which is not sufficient to amount to a practical application. See MPEP 2106.05(g). With respect to the transmit step, when evaluated under Step 2A Prong Two, this step amounts to insignificant extra-solution output activity, which does not amount to a practical application (MPEP 2106.05(g)). Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claims 1 and 10 recite the additional elements of: at least one storage medium storing a set of instructions, at least one processor in communication with the at least one storage medium, a data exchange port, a first device, a positioning device, a trained model, a second device, and training the preliminary model to obtain the trained model using the obtained plurality of training samples (claim 1); and a computing device, a memory,  one or more processors, a data exchange port, a first device, a positioning device, a second device, and training the preliminary model to obtain the trained model using the obtained plurality of training samples (claim 10). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serve to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention (Specification at paragraph [0064]: e.g., “The processing device 112 may include one or more processing units (e.g., single-core processing device(s) or multi-core processing device(s)). Merely by way of example, the processing device 112 may include a central processing unit (CPU), an application-specific integrated circuit (ASIC), an application-specific instruction-set processor (ASIP), a graphics processing unit (GPU), a physics processing unit (PPU), a digital signal processor (DSP), a field programmable gate array (FPGA), a programmable logic device (PLD), a controller, a microcontroller unit, a reduced instruction-set computer (RISC), a microprocessor, or the like, or any combination thereof.”). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Additionally, even if the obtain steps (i.e., obtain a user request of an online to offline transportation service; access the at least one storage medium to obtain a trained model; wherein the trained model is generated by: obtaining a preliminary model; and obtaining, by accessing the at least one storage medium, a plurality of training samples) are evaluated as additional elements, these activities are directed to insignificant extra-solution data gathering activities, which has been recognized as well-understood, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). With respect to the transmit step, when evaluated under Step 2A Prong Two and Step 2B, this step amounts to insignificant extra-solution output activity, which does not add significantly more because such activity has been recognized as well-understood, routine, and conventional and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
With respect to reliance on a “positioning device” to determine a departure location, this activity is recognized as well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself. See, e.g., Flier, US 2017/0059347 A1 (paragraph 0015: Conventional car service ordering techniques allow a user to provide a starting location and a destination location to the car service. The starting location can be a location corresponding to a current location of a user and can be determined using GPS, IP address, cell triangulation, proximity to Wi-Fi access points, proximity to beacon devices, or other suitable techniques). 
Even if the trained model is evaluated as an element beyond software/code for a generic computer to execute, it is noted that the claimed use of a trained model is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims. See, e.g., Guo et al., US 2021/0125001 A1 (paragraph 0030: “Conventional methods are often employed to train a neural network.”). 
Even if the trained model is evaluated as an element beyond software/code for a generic computer to execute, it is noted that the claimed use of a logistic regression model, an adaptive boosting model, or a gradient boosting decision tree model (claim 8) is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims. See, e.g., Chiao et al., US 2016/0071118 A1 (paragraph 0008: “Gradient Boosting models are well-known to those of ordinary skill in the art.”). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 4-9, 13-14, and 35-40 recite the same abstract ideas as recited in the independent claims by reciting steps/details for managing commercial interactions (e.g., taxi-hailing transactions) and managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion). For example, dependent claims 4/13 recite “determine target information based on the departure location and departure time; determine one or more target features based on the target information; and determine the target time based on the one or more target features,” which are details directly in support of the commercial taxi-hailing transaction. Dependent claims 5/14 recite “determine a target area based on the departure location; determine one or more reference time periods based on the departure time; determine reference information based on the one or more reference time periods and the target area; and determine the target information based on the reference information associated with the one or more reference time periods and the target area” -  which are details directly in support of the commercial taxi-hailing transaction, and recite “determine” steps that can be performed mentally. Claim 35 recites “wherein the one or more target features includes at least one of: an amount of the user request associated with the target area, an amount of second devices associated with the target area, a response rate associated with the user request in the target area, or a response time associated with the user request in the target area”, which are details directly in support of the commercial taxi-hailing transaction. Claim 36 recites “wherein the one or more reference time periods includes at least one of: a month-on-previous-month time period corresponding to the departure time, or a year-on-previous-year time period corresponding to the departure time”, claim 38 recites “wherein the obtaining a plurality of training samples includes: obtaining a historical order, wherein the historical order includes a historical departure time, a historical departure location and a historical distribution time; determining historical information based on the historical departure location and historical departure time; determining one or more sample features based on the historical information; and determining a training sample based on the one or more sample features and the historical distribution time” and claims 39/40 recite “wherein the one or more target features comprises at least one of: feature information associated with a total amount of requests in the service region during the year-on-previous-year period; feature information associated with a transport capacity in the service region during the year-on-previous-year period; feature information associated with a response rate in the service region during the year-on-previous-year time period; feature information associated with a response time in the service region during the year-on-previous-year time period; feature information associated with dynamic fee adjustment in the service region during the year-on-previous-year time period; feature information associated with a total amount of requests in the service region during the month-on-previous-month time period; feature information associated with a transport capacity in the service region during the month-on-previous-month time period; feature information associated with a response rate in the service region during the month-on-previous-month time period; feature information associated with a response time in the service region during the month-on-previous-month time period; feature information associated with dynamic fee adjustment in the service region during the month-on-previous-month time period; feature information associated with a total amount of requests in the service region during the real-time time period; feature information associated with a transport capacity in the service region during the real-time preset time period; feature information associated with a response rate in the service region during the real-time time period; feature information associated with response time in the service region during the real-time preset time period; or feature information associated with dynamic fee adjustment in the service region during the real-time time period,” which are part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. Claims 8/37 recite “wherein the trained model includes a logistic regression model, an adaptive boosting model, or a gradient boosting decision tree (GBDT) model,” which recites an abstract idea that falls into the “Mathematical Concepts” grouping. The other dependent claims have been evaluated as well, but similar to dependent claims 4, 5, 13,  14, 35-36, and 38-40 recite details/steps that merely refine the same abstract ideas recited in the independent claims. The additional elements recited in the dependent claims include the processor of claim 1, and therefore merely invokes the elements of a generic computer which, as discussed above, is not enough to integrate the abstract idea into a practical application or add significantly more. 
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. 

Allowable over the prior art

19.	Claims 1, 4-10, 13-14, and 35-40 are allowable over the prior art. With respect to independent claim 1, although the prior art of record teaches obtain a user request of an online to offline transportation service from a first device (See, e.g., Coan et al. – US 2018/0300660 A1 at paragraphs 0022, 0026, 0071); determine a departure location by positioning, via a positioning device of the first device, a current location of the first device (See, e.g., Afzal et al. – US 2019/0205812 A1 at paragraphs 0027, 0043); determine a departure time based on the user request (Coan et al. at paragraph 0043); transmitting information relating to the user request to a second device (Coan et al. at paragraphs 0024, 0041, 0056, 0090); and utilize a trained model (Afzal et al. at paragraphs 0018, 0045), as recited in amended claim 1, the closest prior art of record does not teach utilize the trained model to determine a target time by inputting target feature information relating to the departure location and the departure time into the trained model, wherein the target time is a time point for distributing the user request of the online to offline transportation service and an output of the trained model, and the target feature information includes month-on-previous-month feature information, year-on-previous-year feature information, and real time feature information; and transmit, via the data exchanges port, information relating to the user request to a second device based on the target time causing information relating to the user request to be displayed on the second device, wherein the trained model is generated by: obtaining a preliminary model; obtaining, by accessing the at least one storage medium, a plurality of training samples; and training the preliminary model to obtain the trained model using the obtained plurality of training samples, as currently recited in amended claim 1 (and similarly encompassed by independent claim 10).
Although the prior art of record generally teaches computer-implemented features for distributing a user's transportation request including determining a departure location and transmitting information relating to the user request to a driver, the prior art of record does not teach or render obvious the claimed system for determining a target time for an online to offline transportation service, comprising: at least one storage medium storing a set of instructions; at least one processor in communication with the at least one storage medium, when executing the stored set of instructions, the at least one processor causes the system to: obtain, via a data exchange port, a user request of an online to offline transportation service from a first device; determine a departure location by positioning, via a positioning device of the first device, a current location of the first device; determine a departure time based on the user request; access the at least one storage medium to obtain a trained model: utilize the trained model to determine a target time by inputting target feature information relating to the departure location and the departure time into the trained model, wherein the target time is a time point for distributing the user request of the online to offline transportation service and an output of the trained model, and the target feature information includes month-on-previous-month feature information, year-on-previous-year feature information, and real time feature information; and transmit, via the data exchange port, information relating to the user request to a second device based on the target time causing information relating to the user request to be displayed on the second device, wherein the trained model is generated by: obtaining a preliminary model; obtaining, by accessing the at least one storage medium, a plurality of training samples; and training the preliminary model to obtain the trained model using the obtained plurality of training samples (as required by independent claim 1, and similarly encompassed by independent claim 10), thus rendering independent claims 1/10 and dependent claims 4-9, 13-14, and 35-40 as allowable over the prior art. These claims are not allowed, however, because they stand rejected under 35 USC §101 as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Smith et al., Pub. No.: US 2004/0143466 A1 – describes an automated vehicle dispatching system. Further describes a dispatching process that determines whether a transportation request should be dispatched at the present time.
B.	Bajaj et al., Patent No.: US 11,386,789 B1 – describes a transportation matching system that trains a predictive request model to generate a metric predicted to trigger an increase in transportation provider activity within the geographic area for a given time period.
C.	Wang, Pub. No.: US 2018/0012151 A1 – describes a system and method for customizable prescheduled dispatching for transportation services.
D.	Jung, Jaeyoung, R. Jayakrishnan, and Ji Young Park. "Design and modeling of real-time shared-taxi dispatch algorithms." TRB Annual Meeting. Vol. 8. 2013 – describes a real-time shared-taxi dispatch system. further describes modeling shared-taxi dispatch algorithms.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683